Case 19-09020   Doc 18   Filed 01/07/20 Entered 01/07/20 13:06:26   Desc Main
                           Document     Page 1 of 6
Case 19-09020   Doc 18   Filed 01/07/20 Entered 01/07/20 13:06:26   Desc Main
                           Document     Page 2 of 6
Case 19-09020   Doc 18   Filed 01/07/20 Entered 01/07/20 13:06:26   Desc Main
                           Document     Page 3 of 6
Case 19-09020   Doc 18   Filed 01/07/20 Entered 01/07/20 13:06:26   Desc Main
                           Document     Page 4 of 6
Case 19-09020   Doc 18   Filed 01/07/20 Entered 01/07/20 13:06:26   Desc Main
                           Document     Page 5 of 6
Case 19-09020   Doc 18   Filed 01/07/20 Entered 01/07/20 13:06:26   Desc Main
                           Document     Page 6 of 6
